UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6626



JELANI HUSANI SIMBA,

                                              Plaintiff - Appellant,

          versus


WILLIE J. THOMPSON; HENRY HOLIDAY; DAVIDA
GREEN; M. T. THORNSBY; S. H. HUBBARD; MICHAEL
EDWARDS; R. H. HAMM; V. T. TAYLOR,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-99-433-5-F)


Submitted:   August 29, 2003                  Decided:   June 9, 2004


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jelani Husani Simba, Appellant Pro Se. Jonathan A. Berkelhammer,
Virginia Anne Bain, SMITH MOORE, L.L.P., Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jelani Husani Simba appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.        See Simba v.

Thompson, No. CA-99-433-5-F (E.D.N.C. Apr. 1, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -